Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. US 10,805,646 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the method recited in claim 17 of US 10,805,646 B2 has a scope corresponding to that of instant claim 21.

17/067,458, Claim 21
US 10,805,646 B2, Claim 1
One or more non-transitory, computer-readable storage media, storing
program instructions that, when executed on or across one or more computing devices,
cause the one or more computing devices to:

A method, comprising:

receiving an encoded point cloud encoded via an octree geometrical compression technique; and
decode occupancy symbols for divisions of an encoded point cloud, wherein the


decoding an occupancy symbol comprises:
wherein to decode a given one of the occupancy symbols, the program instructions,
when executed on or across the one or more computing devices, cause the
one or more computing devices to:

determine whether a first bit is set indicating that the given occupancy symbol is included in a look-up table,
determining whether a first bit is set indicating that the given occupancy symbol is included in a look-up table,
wherein if the first bit indicates the given occupancy symbol is included in the look-up table, the given occupancy symbol is read from the look-up table based on an index value included in the encoded point cloud, wherein the index value corresponds to the given occupancy symbol in the look-up table;
wherein if the first bit indicates the given occupancy symbol is included in the look-up table, the given occupancy symbol is  read from the look-up table based on an index value included in the received encoded point cloud, wherein the index value corresponds to the given occupancy symbol in the look-up table;
determine, if the first bit is not set, whether another bit is set indicating that the given occupancy symbol is included in a cache,
determining, if the first bit is not set, whether another bit is set indicating that the given occupancy symbol is included in a cache of the decoder,
wherein if the other bit indicates the given occupancy symbol is included in the cache, the 


otherwise decoding a binary representation of the given occupancy symbol included in the received encoded point cloud.


Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. US 10,805,646 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the method recited in claim 18 of US 10,805,646 B2 has a scope narrower than that of instant claim 21.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. US 10,805,646 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the method recited in claim 18 of US 10,805,646 B2 has a scope commensurate with that of instant claim 23.

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. US 10,805,646 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the method recited in claim 19 of US 10,805,646 B2 has a scope commensurate with that of instant claim 24.


Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. US 10,805,646 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the method recited in claim 17 of US 10,805,646 B2 has a scope narrower than that of instant claim 27.

17/067,458, claim 27
US 10,805,646 B2, claim 17
A device, comprising:
a memory storing program instructions; and
one or more processors, wherein the program instructions, when executed on or across the one or more processors, cause the one or more processors to:

A method, comprising

receiving an encoded point cloud encoded via an octree geometrical compression technique; and

decoding occupancy symbols for divisions of the encoded point cloud, wherein
decoding an occupancy symbol comprises:
determine whether a first bit is set indicating that the given occupancy symbol is included in a look-up table,
determining whether a first bit is set indicating that the given occupancy symbol is included in a look-up table,
wherein if the first bit indicates the given occupancy symbol is included in the look-up 


determining, if the first bit is not set, whether another bit is set indicating that the given occupancy symbol is included in a cache of the decoder,
wherein if the other bit indicates the given occupancy symbol is included in the cache, the given occupancy symbol is read from the cache based on an index value included in the encoded point cloud, wherein the index value corresponds to the given occupancy symbol in the cache; and
wherein if the other bit indicates the given occupancy symbol is included in the cache, the given occupancy symbol is read from the cache based on an index value included in the received encoded point cloud, wherein the index value corresponds to the given occupancy symbol in the cache; and
otherwise decode a binary representation of the given occupancy symbol included in the encoded point cloud.
otherwise decoding a binary representation of the given occupancy symbol included in the received encoded point cloud.



Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. US 10,805,646 B2. Although the claims at issue are not identical, they are not the method recited in claim 18 of US 10,805,646 B2 has a scope narrower than that of instant claim 28.

Claims 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, and 7, respectively, of U.S. Patent No. US 10,805,646 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the systems recited in claims 1-3, 6, and 7 of US 10,805,646 B2 have scopes commensurate with, or narrower than, those of instant claims 35-39, respectively.

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 10,805,646 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the method recited in claim 9 of US 10,805,646 B2 has a scope commensurate with that of instant claim 40.

Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 10,805,646 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the method recited in claim 11 of US 10,805,646 B2 has a scope commensurate with that of instant claim 41.

Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 10,805,646 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the method recited in claim 8 of US 10,805,646 B2 has a scope commensurate with that of instant claim 42.

43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. US 10,805,646 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the method recited in claim 12 of US 10,805,646 B2 has a scope commensurate with that of instant claim 43.

Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. US 10,805,646 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the method recited in claim 4 of US 10,805,646 B2 has a scope commensurate with that of instant claim 44.

Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. US 10,805,646 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the method recited in claim 15 of US 10,805,646 B2 has a scope commensurate with that of instant claim 45.

Allowable Subject Matter
Claims 25, 26, and 29-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose receiving a bit stream alternately storing octree data occupancy symbols in a lookup table, a cache, or a binarized value, as claimed in claim 25, following from the prior art’s non-disclosure of storing octree data in one of a look-up table, cache, and a binary representation.

Lastly, the prior art does not disclose receiving a bit stream for the encoded point cloud comprising neighborhood encoding contexts having separate look-up tables and caches for decoding the occupancy symbols of the respective neighborhood encoding contexts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KYLE M LOTFI/Examiner, Art Unit 2425                                                                                                                                                                                                        ion